DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 4/14/21 are currently pending. Claim(s) 11-20 is/are rejected.
Claim Objections
Claim 6 please change ‘the round interior perimeter’ to ‘the first round interior perimeter’ for consistency.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 11, 14-17, 20 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 11, 15 recites the limitation “the filter element.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 14 recites the limitation “the metal reinforcing plate.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 16, 17, and 20 recites the limitation “the central passageway.” There is insufficient antecedent basis for this limitation in the claim.
Claim 11 defines a spin on filter, wherein a central passageway is configured to align with an outlet port of a filter. Should the central passageway align with an outlet port of another filter? Is it not rather that the central passageway should align with an outlet port of said spin-on filter? Moreover claim 6 defines a spin on filter. However the subject-matter of claim 11 suggests rather that claim 11 defines a filter element adapted for a spin on filter and not a spin on filter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WOLHOWE (WO 2016004365 A1).

    PNG
    media_image1.png
    787
    416
    media_image1.png
    Greyscale

Regarding claims 11 and 16, WOLHOWE discloses from fig. 2,8,9 a filter for filtering a fluid comprising: - a filter body (120) including a longitudinal axis and a pleated web circumferentiating the longitudinal axis and a central passageway, the pleated web including a first pleat and a second pleat that form a longitudinal pleat groove (124), the central passageway configured to align with an outlet port of a filter; - a first end cap (60,160) that defines a first central opening (62) aligned with the longitudinal axis, the first central opening bounded by a first interior perimeter interrupted by a first end cap groove (62) that extends away from the longitudinal axis, the first end cap groove being coextensive and aligned with the longitudinal pleat groove; wherein the first end cap groove and longitudinal pleat groove are configured to align with a registration rib (174) extending outward from a support tube and away from the longitudinal axis to index the filter element relative to the support tube when the filter element is installed relative to the support tube to replace a different filter element previously present in the filter (p. 2-12, figs. 2, 8, 9). Note: if argued the reference does not teach a spin-on filter. The claim does not structurally recite any features of being a spin-on filter. 

Allowable Subject Matter

    PNG
    media_image2.png
    564
    581
    media_image2.png
    Greyscale

Regarding claims 1-10, DE 4124322 A1 is considered to be the prior art closest to the subject-matter of claim 1 and discloses fig. 1 a spin on filter (1) for filtering a circulating fluid comprising: - a housing (2) having a threaded housing portion (12); - a cover (3) a threaded cover portion (12) configured to mate with the threaded housing portion so that the housing and cover are removably joined with one another so as to provide access to a cavity, the cover defining a cover outlet port (5) centered on a longitudinal axis, - a filter element (20) disposed in the cavity including a central passageway aligned with the outlet port, the filter element being removably disposed in the cavity so that the filter element can be removed from the filter and replaced with a different filter element. The subject-matter of claim 1 therefore differs from this known spin on filter in that: the filter element comprises: a filter body constructed from a pleated web; a first end cap that defines a first central opening aligned with the longitudinal axis, the first central opening bounded by a first round interior perimeter interrupted by a first end cap groove extending away from the longitudinal axis, the pleated web including a first pleat and a second pleat angled relative to one another to form a longitudinal pleat groove that is coextensive and aligned with the first end cap groove; a support tube extending through the cavity and within the central passageway of the filter element, the support tube including an exterior round tube perimeter interrupted by a registration rib that extends outward from the longitudinal axis, wherein the registration rib aligns with and is disposed within at least one of the first end cap groove and the longitudinal pleat groove when the filter element is installed in the filter and the support tube is located in the central passageway.
While WO 2016/004365 A1 discloses fig. 2A a filter disclosing in the above-mentioned distinguishing features. However, in WO 2016/004365 A1 the registration rib of the present invention takes the form of a channel 54 to permit a flow of collected water out of the fuel through the bottom end cap 60. So, the problem solved in WO 2016/004365 A1 is not the same as in the present invention. Thus, the skilled person starting from DE 4124322 A1 would not consult WO 2016/004365 A1 in order to solve the problem posed.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777